Citation Nr: 1542374	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  07-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability to include arthritis.

2.  Entitlement to service connection for a right hip disability to include arthritis.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an initial compensable disability rating for herpes.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman, III, attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to September 1975.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from October 2004 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The October 2004 rating decision denied service connection for chronic low back pain and the June 2005 decision declined to reopen the Veteran's previously denied claim for service connection for a left hip disability, and denied service connection for a right hip disability.  

In August 2009, the Veteran testified during a hearing at the RO before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted this hearing is no longer employed by the Board.  The Veteran was afforded the opportunity to appear at an additional hearing before a different Veterans Law Judge in a December 2014 letter.  However, by response also dated in December 2014, he stated that he did not wish to appear at another Board hearing and requested that the Board consider his case based on the evidence of record.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

In a January 2010 decision, the Board, in pertinent part, reopened the Veteran's previously denied claim for service connection for a left hip disability and remanded the reopened claim, and his claims for service connection for right hip and low back disabilities, to the Agency of Original Jurisdiction (AOJ) for further development.

A November 2011 rating decision granted service connection for herpes and assigned an initial noncompensable rating, effective July 14, 2004.

In a November 2012 decision, the Board denied service connection for left and right hip disabilities, to include arthritis, and a low back disability.  At that time, the Board remanded the Veteran's claim for an initial compensable evaluation for herpes to the AOJ for issuance of a statement of the case (SOC).  He perfected his appeal of this matter in April 2014, and the Board may now consider his claim for an initial compensable evaluation for herpes.

The Veteran appealed that portion of the Board's November 2012 decision that denied service connection for right and left hip and low back disabilities to the United States Court of Appeals for Veterans Claims (court).  In an April 2014 Memorandum Decision, the court vacated that portion of the Board's decision that denied service connection for right and left hip and low back disabilities, and remanded the matters to the Board, consistent with the Memorandum Decision.

In a February 2015 letter, the Board advised the Veteran that the most recent documentation in his file appointing a representative is a VA Form 21-22, dated December 29, 2011, in favor of The American Legion (AL).  There is no date stamp on this document and it is unclear when it was received by the Board or if the AL knew of the appointment.  

The Board noted that a VA Form 21-22, received on July 6, 2005 in favor of the Disabled American Veterans (DAV), was also of record.  A copy of the Board's October 22, 2014 letter advising the Veteran of the court's April 2014 Memorandum Decision was sent to the DAV, that submitted a brief on his behalf on October 28, 2014.  The Board noted that the AL has not participated in his case to date, and he had not objected to the DAV representing him.  The Veteran was asked to inform the Board who he would like to represent him and advised that he could represent himself, or appoint a new Veterans Service Organization, or an attorney or accredited representative.  He was also advised that if the Board did not hear from him or his new representative within thirty days of the date of the letter, it will assume he wished to be represented by the DAV and continue consideration of his appeal.  The Veteran did not respond to the Board's letter until very recently. 

Eventually, in September 2015, the Veteran completed a VA Form 21-22a in favor of the current representative.  That representative is reflected on the title page of this action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Bilateral Hip and Low Back Disabilities

In the Memorandum Decision, the court found that a February 2010 VA examination report on which the Board relied to deny the Veteran's claims was inadequate.  See Memorandum Decision at page 5.  The court noted that the examiner's statement that the Veteran's in-service injuries were ones "[from] which he should have completely recovered" contained neither supporting facts about the injuries nor a reasoned medical explanation connecting the facts to the conclusion.  Id.

An additional medical examination and opinion is warranted to determine the etiology of the Veteran's claimed bilateral hip and low back disabilities.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Recent records regarding the Veteran's treatment at the VA medical center (VAMC) in Fayetteville, North Carolina, dated since November 2010, should be obtained.


Initial Compensable Rating For Herpes

In his April 2014 substantive appeal regarding his claim for an initial compensable rating for herpes, the Veteran requested to testify during a hearing before a Veterans Law Judge (Board Hearing) that is conducted via videoconference.

Claimants have a right to a hearing.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Fayetteville, dated since November 2010, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2.  After completing the development requested above, schedule the Veteran for a VA examination with a physician (preferably a rheumatologist, if available) to ascertain whether he has right or left hip disabilities, including arthritis, or low back disability (identified at any time since 2004), and whether any such disabilities are the result of a disease or injury in service.  It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should identify all disabilities pertaining to the hips and low back.  The examiner should offer an opinion as to the following:

a. whether it is at least as likely as not (a 50 percent or higher degree of probability) that a right or left hip or low back disability had its onset during the Veteran's period of active service or is otherwise related to his period of service (including the findings noted in the August 1972 pre-induction Report of Medical History (noting complaints of swollen or painful joints), August, September, and October 1973, and April 1975 service treatment records (noting muscle strains), and an August 1975 separation examination Report of Medical History (noting complaints of swollen or painful joints)?

b.  Did the Veteran's complaints noted in the service treatment records represent the onset of a degenerative or inflammatory arthritic process?

c.  The examiner must provide reasons for these opinions.  In rendering an opinion, the examiner is requested to address February 12 and 20, 2004 private medical statements from T.F., M.D. (to the effect that the Veteran had chronic lumbar spondylosis and probably had inflammatory type arthritis, respectively); a December 22, 2004 private medical record (to the effect that the Veteran's left hip replacement was the result of severe injuries sustained in service), and a June 21, 2005 private medical statement (to the effect that the Veteran reported left hip pain dating to military service, had degenerative disc disease and lower back pain and, after review of the September 1973 service treatment record, that the Veteran's musculoskeletal problems were present since at least military service).

d.  The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

e.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason, by itself, for rejecting his report.

f.   If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence. 

g.  The examiner should reconcile any opinion with the service treatment records, lay statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to hip and low back symptomatology, and any post-service medical findings of hip and low back disabilities.

3. The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If the benefits sought on appeal remain denied as to the claims for service connection for left and right hip disabilities, including arthritis, and a low back disability, the AOJ should issue a supplemental statement of the case.  

5. After completion of the development directed above, 

Provide the Veteran an opportunity for a videoconference hearing before the Board as to his claim for an initial compensable rating for herpes.

6. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

